DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Lm, Ld, Wm, and Wd, as shown in figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not mention the following reference characters shown in figure 3 of the drawings: Lm, Ld, Wm, and Wd.
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claim 1, “a delay” should be changed to --delay-- in line 7; “passing” should be changed to --passes-- in line 8; --is-- should be added before “detected” in line 9; in line 9, the phrase “was sent” is not clear because it is not clear if the delay data is actually sent to the temperature transition module; it is not clear if the system high-speed clock sends the delay data to the temperature transition module in lines 9-10; and --and-- should be added after “module;” in line 10.
In claim 2, “structures” should be changed to --structure-- in line 2 (there is lack of antecedent basis in the claim for there being plural metal interconnection structures, as stated by the term “structures” in line 2); there is lack of antecedent basis in the claim for the metal interconnection structure being “of” the metal wiring layer temperature detection module, as recited in line 2 (see lines 4-5 of base claim 1, which state the metal interconnection structure being “of” a metal wiring layer of a chip); “are” should be changed to --is-- in line 2; “each” should be changed to --the-- in line 3; and it is not clear if the “pulse delay detection module” recited in line 4 is referring to the pulse delay detection module recited in base claim 1.
In claim 3, “,” should be changed to --;-- in lines 3, 7, and 8; and --is-- should be added after “data” in line 8.
In claim 6, “a pulse passing” should be chained to --the pulse passes-- in line 3; --and-- should be added after “module;” in line 4; it is not clear if the temperature recited in line 5 is referring to the temperature recited in line 11 of base claim 1.
In claim 7, “can be” should be deleted from line 3.
In claim 8, --disposed at-- should be added after “is” in line 5; “using” should be changed to --wherein-- in line 10, “to detect a” should be changed to --detects-- in line 11; “passing” should be changed to --passes-- in line 11; “send” should be changed to --sends-- in line 12; --and-- should be added after “module;” in line 13; and it is not clear if the “different layers” recited in line 15 is referring to the “different metal interconnection layers” recited in line 8.
In claim 9, “is” should be changed to --being-- in line 3; --wherein-- should be added before “a” in line 4; and “through” should be changed to --to-- in line 5.
In claim 11, --wherein-- should be added before “the substrate” in line 2; --and-- should be added before “a” in line 4; and “through” should be changed to --to-- in line 5.
Claims 4, 5, and 10 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “was sent,” as recited in line 9, is not clear because it is not clear if the delay data is actually sent to the temperature transition module.
Claims 2-7, 9, and 10 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A chip wiring layer temperature sensing circuit, wherein the metal wiring layer temperature detection module is disposed at a metal interconnection structure of a metal wiring layer of a chip, and the metal interconnection structure is electrically connected to the pulse delay detection module; delay data generated after a pulse passing through the metal wiring layer temperature detection module detected by the system high-speed clock; and the temperature transition module calculates a temperature of the metal wiring layer according to the delay data (claims 1, 6, 9, and 10).
A chip wiring layer temperature sensing circuit, wherein each of the metal wiring layer temperature detection modules is a metal interconnection structure located at a metal wiring layer of a chip, the metal interconnection structure is electrically connected to each pulse delay detection module, and each of the metal wiring layer temperature detection modules is located at different metal interconnection layers of the chip; using the system high-speed clock to detect a delay data generated after a pulse passing through the metal wiring layer temperature detection module; and the temperature transition module calculates a temperature of the metal wiring layer of different layers according to the delay data (claims 8 and 11).

Conclusion
The references made of record and not relied upon by the examiner are considered pertinent to applicant's disclosure by disclosing determining temperatures based on delay data, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/26/22